DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s preliminary amendment filed 28 February 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1-20 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
As to claim 12, there is no antecedent basis for “the first edge node”. Applicant may have intended the claim to depend from claim 11.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3, 10, and 17, the claims recite “determine, based on a hash function, the at least one fragment identifier.” It is unclear when in the steps recited in parent claims 1, 8, and 15 the determination of the fragment identifier base don a hash function is intended to occur. Because the fragment identifier is already received as part of a request, the language would seem to imply that the method or apparatus determines a fragment identifier using a hash for any reason and then later happens for it to be received as part of the request as claimed. Alternatively, the claims could be interpreted such that the determination is performed after receipt, e.g. in order to determine matches in some manner based off of the received identifier and thus also determining the identifier at that time. Because of the disparate ways to interpret the claims, they are rendered indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim is written in dependent form but is dependent on itself. As such the claim does not contain a reference to a claim previously set forth as required under 35 USC §112(d).  Applicant may have intended the claim to depend from claim 11 which first instantiates “a first edge node” and would provide antecedent basis for that in claim 12, and for the purpose of examination, the claim will be interpreted as if it were depending from claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Walker et al. (cited in IDS filed 02/28/2022)(US 2012/0210382 A1), hereinafter Walker.

As to claim 1, Walker discloses a method comprising:
receiving, by a computing device, a request for recorded content, wherein the request comprises at least one fragment identifier ([0028], lines 12-19; [0044]; [0049], A request for recorded content is received which identifies the content to be retrieved. The content is divided into fragments, e.g. corresponding to commercials, to enable deduplication. Specifying a program to play is identifying the fragments to play and thus is a fragment identifier.);
determining, based on the at least one fragment identifier, an index file, wherein the index file associates the at least one fragment identifier with a master file of the content ([0046]; [0047], Information identifying common portions and unique portions are determined and stored in a list, i.e. an index file, associated with a master file containing the fragments. [0043]; [0044]; [0046]; [0047], To prepare data for transfer from active storage to archival storage, a deduplication operation is performed on the content server’s active storage. Common portions of the first and second recordings, i.e. duplicate fragments found in both the first and second fragments, are included in once a master file containing all common portions. Non-duplicate fragments between the plurality of first and second fragments, e.g. the different commercials, are associated with the master file in a manner to enable to respective recordings to be reassembled into the original recordings. [0044], Lines 25-29, For portions, i.e. fragments, that are “deemed to be the same then the system can store the portions that were the same...once for all of the copies” [emphasis added], thus generating the master file when storing once, i.e. the first time a fragment is detected.);
determining, based on the index file and the master file, a plurality of fragments of the recorded content indicated by the master file (Fig. 4A; [0047]; [0051]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments required, e.g. needed deduplicated fragments to connect to a common master file.);
determining, based on the master file, that the plurality of fragments are stored at a first storage node (Figs. 3 and 4a; [0051]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments, e.g. needed deduplicated fragments to connect to a common master file required that are stored on archive storage 302, e.g. a first storage node at the content server that receives the request.); and
causing the first storage node to send the plurality of fragments ([0051]; [0052]).  

As to claim 8, Walker discloses a method comprising:
receiving, by a computing device, a request for recorded content, wherein the request comprises at least one fragment identifier ([0028], lines 12-19; [0044]; [0049], A request for recorded content is received which identifies the content to be retrieved. The content is divided into fragments, e.g. corresponding to commercials, to enable deduplication. Specifying a program to play is identifying the fragments to play and thus is a fragment identifier.);
determining, based on the at least one fragment identifier, an index file, wherein the index file associates the at least one fragment identifier with a master file of the content ([0046]; [0047], Information identifying common portions and unique portions are determined and stored in a list, i.e. an index file, associated with a master file containing the fragments. [0043]; [0044]; [0046]; [0047], To prepare data for transfer from active storage to archival storage, a deduplication operation is performed on the content server’s active storage. Common portions of the first and second recordings, i.e. duplicate fragments found in both the first and second fragments, are included in once a master file containing all common portions. Non-duplicate fragments between the plurality of first and second fragments, e.g. the different commercials, are associated with the master file in a manner to enable to respective recordings to be reassembled into the original recordings. [0044], Lines 25-29, For portions, i.e. fragments, that are “deemed to be the same then the system can store the portions that were the same...once for all of the copies” [emphasis added], thus generating the master file when storing once, i.e. the first time a fragment is detected.);
determining, based on the index file and the master file, a plurality of fragments of the recorded content indicated by the master file (Fig. 4A; [0047]; [0051]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments required.);
determining, based on the master file, that the plurality of fragments are stored at the computing device (Figs. 3 and 4a; [0051]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments, e.g. needed deduplicated fragments to connect to a common master file, required that are stored on archive storage 302, e.g. a storage device at the content server that receives the request.); and
sending, based on the request, the plurality of fragments ([0051]; [0052]).

As to claim 15, Walker discloses an apparatus comprising:
one or more processors ([0020]); and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to ([0020]):
receive a request for recorded content, wherein the request comprises at least one fragment identifier ([0028], lines 12-19; [0044]; [0049], A request for recorded content is received which identifies the content to be retrieved. The content is divided into fragments, e.g. corresponding to commercials, to enable deduplication. Specifying a program to play is identifying the fragments to play and thus is a fragment identifier.);
determine, based on the at least one fragment identifier, an index file, wherein the index file associates the at least one fragment identifier with a master file of the content ([0046]; [0047], Information identifying common portions and unique portions are determined and stored in a list, i.e. an index file, associated with a master file containing the fragments. [0043]; [0044]; [0046]; [0047], To prepare data for transfer from active storage to archival storage, a deduplication operation is performed on the content server’s active storage. Common portions of the first and second recordings, i.e. duplicate fragments found in both the first and second fragments, are included in once a master file containing all common portions. Non-duplicate fragments between the plurality of first and second fragments, e.g. the different commercials, are associated with the master file in a manner to enable to respective recordings to be reassembled into the original recordings. [0044], Lines 25-29, For portions, i.e. fragments, that are “deemed to be the same then the system can store the portions that were the same...once for all of the copies” [emphasis added], thus generating the master file when storing once, i.e. the first time a fragment is detected.);
determine, based on the index file and the master file, a plurality of fragments of the recorded content indicated by the master file (Fig. 4A; [0047]; [0051]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments required, e.g. needed deduplicated fragments to connect to a common master file.);
determine, based on the master file, that the plurality of fragments are stored at a first storage node (Figs. 3 and 4a; [0051]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments, e.g. needed deduplicated fragments to connect to a common master file required that are stored on archive storage 302, e.g. a first storage node at the content server that receives the request.); and
cause the first storage node to send the plurality of fragments ([0051]; [0052]).  

As to claims 2 and 16, the claims are rejected for the same reasons as claims 1 and 15 above. In addition, Walker discloses wherein the index file is one of a plurality of index files associated with unique recordings of the content, and wherein the master file is associated with the plurality of index files ([0046], Each user has a list, thus a plurality of indexes, and each are associated with unique recordings for the respective users and common portions of the master file.).  

As to claims 4 and 18, the claims are rejected for the same reasons as claims 1 and 15 above. In addition, Walker discloses wherein the master file identifies the first storage node (Figs. 3 and 4a; [0051]; [0052]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments, e.g. needed deduplicated fragments to connect to a common master file required that are stored on archive storage 302, e.g. a first storage node at the content server that receives the request.).  

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Walker discloses generating, based on the master file and the index file, a first unique file comprising the recorded content ([0046]-[0047]; [0051], Non-duplicate portions, i.e. those corresponding to unique areas of the different recordings are listed in a list associated with the master file in such a manner to be used to enable reconstruction of a user’s unique recording.); and
sending, to a user device associated with the request, the first unique file for playback ([0052], Lines 1-9). 

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Walker discloses sending, by the first storage node to a user device, the recorded content ([0051]; [0052], Lines 1-9).  

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Walker discloses wherein the at least one fragment identifier is associated with a user device ([0049], The request comes from the user’s device, and thus the at least one fragment identifier in that request is associated with the user device from which it originated.), and wherein sending the plurality of fragments comprises sending, to the user device, the plurality of fragments ([0052], Lines 1-5).  

As to claim 11, the claim is rejected for the same reasons as claim 8 above. In addition, Walker discloses wherein the computing device comprises a first edge node (Fig. 3, #106, 301, 302; [0043]; [0044], The content server storage, e.g. 302, is interpreted as equivalent to an edge node of the system.).
Furthermore, while the prior art discloses “wherein the computing device comprises a first edge node”, this feature is directed to the structure of a system and thus does not limit the method being claimed. As such, the feature does not carry patentable weight and need not be taught by the prior art. See MPEP §2111.04.

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Walker discloses wherein the master file identifies the first edge node (Figs. 3 and 4a; [0051]; [0052]; The list is used to identify and locate recorded content to identify and reconstruct the plurality of fragments, e.g. needed deduplicated fragments to connect to a common master file required that are stored on archive storage 302, e.g. an edge node at the content server that receives the request.).
Furthermore, while the prior art discloses “wherein the master file identifies the first edge node”, this feature is merely data stored by the master file and is not used to perform any function by the claimed method. As such, it is non-functional descriptive material, does not carry patentable weight, and thus does not need to be taught by the prior art. See MPEP §2111.05.

As to claim 13, the claim is rejected for the same reasons as claim 8 above. In addition, Walker discloses wherein sending the plurality of fragments comprises generating, based on the master file and the index file, a first unique file comprising the recorded content ([0046]-[0047]; [0051], Non-duplicate portions, i.e. those corresponding to unique areas of the different recordings are listed in a list associated with the master file in such a manner to be used to enable reconstruction of a user’s unique recording.).


As to claim 19, the claim is rejected for the same reasons as claim 15 above. In addition, Walker discloses wherein the processor-executable instructions further cause the apparatus to generate, based on the master file and the index file, a first unique file comprising the recorded content ([0046]-[0047]; [0051], Non-duplicate portions, i.e. those corresponding to unique areas of the different recordings are listed in a list associated with the master file in such a manner to be used to enable reconstruction of a user’s unique recording.).

As to claim 20, the claim is rejected for the same reasons as claim 19 above. In addition, Walker discloses wherein the processor-executable instructions further cause the apparatus to send, to a user device associated with the request, the first unique file for playback ([0052], Lines 1-9).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 7, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker as applied above in view of Iverson et al. (US 2010/0030791 A1), hereinafter Iverson.

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Walker discloses determining, based on a hash function,  at least one fragment identifier, wherein the hash function is based on at least one of: the recorded content or the index file ([0044], Content can be hashed to determine hashes used to identify fragments and detect duplicate data.).
Walker does not disclose that the at least one fragment identifier is determined based on a hash function, i.e. the same fragment identifier received in the request.
However, Iverson discloses determining, based on a hash function, the at least one fragment identifier, wherein the hash function is based on at least one of: the recorded content or the index file ([0072]; [0075], A hash is generated by the system of file content to first store uploaded files to be searchable by the hash by a user, and then can be received by the user to search.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Walker with the teachings of Iverson by modifying Walker such that the recorded content stored and searchable by users is also made searchable by hash values of the content like is done by Iverson. Said artisan would have been motivated to do so in order to enable the recorded content of Walker to be searchable by a wider variety of features to ensure better matches (Iverson, [0072]).


As to claim 7, the claim is rejected for the same reasons as claim 6 above. In addition, Walker discloses wherein  at least one fragment identifier uniquely identifies a user profile associated with the user device ([0029]-[0034], A fragment identifier representing the filename can include user profile information.).  
Walker does not explicitly disclose that the at least one fragment identifier uniquely identifies a user profile associated with the user device, i.e. the same fragment identifier received in the request.
However, Iverson discloses wherein the at least one fragment identifier uniquely identifies metadata such as a filename ([0072]).  
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Walker and Iverson by modifying Walker such that a user can search for recoded content based on a variety of file metadata, including the filename, which in the case of Walker also can include data uniquely identifying a user profile. Said artisan would have been motivated to do so in order to enable the recorded content of Walker to be searchable by a wider variety of features to ensure better matches (Iverson, [0072]) and ensure the retrieved data corresponds to the user (Walker, [0049]).
Furthermore, while the prior art discloses “the at least one fragment identifier uniquely identifies a user profile associated with the user device”, this feature is merely data stored by is not necessarily used to perform any function by the claimed method. While an index file is determined “based on” the fragment identifier in claim 1, the claim does state how the fragment identifier is used to make the determination “based” thereon, or that the fragment identifier is necessarily used in its entirety to do so. As such, a portion of the fragment identifier which may not identify a user profile can be used, thus not requiring the use of the user profile information to perform any task. As such, it is non-functional descriptive material, does not carry patentable weight, and thus does not need to be taught by the prior art. See MPEP §2111.05.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker.

As to claim 14, the claim is rejected for the same reasons as claim 8 above. In addition, Walker discloses wherein sending the plurality of fragments comprises:
causing  the computing device to generate, based on the master file and the index file, a first unique file comprising the recorded content ([0046]-[0047]; [0051], Non-duplicate portions, i.e. those corresponding to unique areas of the different recordings are listed in a list associated with the master file in such a manner to be used to enable reconstruction of a user’s unique recording. Operations are performed by server 106); and
causing the  computing device to send the first unique file to a user device associated with the request ([0052], Lines 1-9).
Walker does not explicitly disclose that a second computing device performs the claimed operations.
However, Walker does disclose an embodiment that the server 106 can instead be implemented to use multiple servers 106 or processing can be perform by a different server in the system to achieve the same results ([0068]).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to recognize that computer processing can be readily divided among numerous devices to achieve the same result and to modify Walker such that the operations of claim 14 are performed by a second computing device in the system as suggested by Walker to achieve the predictable result of performing the same operations in a distributed manner. Said artisan would have also been motivated to do so in order to separate operations between different devices to achieve better performance as is a common and well-known practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saika (US 2005/0131902 A1) discloses using file name, file size, and other metadata, along with a hash value to search for and identify duplicate files ([0092]; [0093]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167